Citation Nr: 0711234	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  99-04 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for colon cancer, 
claimed due to exposure to Agent Orange. 

2.  Entitlement to service connection for renal cancer, 
claimed due to exposure to Agent Orange. 

3.  Entitlement to a disability rating in excess of 30 
percent for a left knee disability.

4.  Entitlement to a disability rating in excess of 20 
percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1955 to July 
1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1997, July 1998, and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In pertinent part of the April 1997 rating 
decision, the RO granted an increased 30 percent rating for 
left knee osteochondritis effective from January 14, 1997, 
under Diagnostic Code 5261 and a separate noncompensable 
rating for right knee osteochondritis effective from January 
14, 1997, under Diagnostic Code 5261.

In pertinent part of a July 1998 rating decision, the RO 
denied service connection for colon cancer and for renal 
cancer.  That rating decision also granted a temporary total 
rating for left knee total knee replacement effective from 
March 11, 1998, through April 30, 1999, and then assigned a 
30 percent rating effective from May 1, 1999, for the 
prosthetic left knee joint.  That rating decision granted an 
increased (10 percent rating) for the natural right knee 
joint effective from May 13, 1997.

In a June 2006 rating decision, the RO granted a 20 percent 
rating for the right knee effective from January 14, 1997.  
Inasmuch as a higher right and left knee evaluations are 
potentially available and as the issues have been in 
appellate status since January 1997, the Board will consider 
entitlement to increased ratings for both knees for the 
entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board remanded the case in July 2003 and in November 2004 
for additional development.  The case has been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
colon or renal cancer to active service.  

2.  During the period prior to March 11, 1998, left knee 
limitation of flexion approximated 45 degrees. 

3.  During the period prior to March 11, 1998, left knee 
limitation of extension approximated 20 degrees less than 
full extension. 

4.  From May 1, 1999, the prosthetic left knee joint has been 
manifested by occasional pains; severe painful motion or 
weakness is not shown.  

5.  Throughout the appeal period, the right knee joint has 
been manifested by pain and limited motion more nearly 
approximating 30 degrees of flexion and more nearly 
approximating 20 degrees less than full extension.


CONCLUSIONS OF LAW

1.  Neither colon cancer nor renal cancer was incurred in or 
aggravated by active military service, nor may either cancer 
be presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1137,  5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  For the period prior to March 11, 1998, the criteria for 
schedular rating greater than 30 percent for left knee 
limitation of extension are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2006); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 
Plate II, § 4.71a, Diagnostic Code 5261 (2006).

3.  For the period prior to March 11, 1998, the criteria for 
10 percent schedular rating for left knee limitation of 
flexion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate II, § 4.71a, 
Diagnostic Code 5260 (2006).

4.  For the entire appeal period, the criteria for schedular 
rating greater than 20 percent for right knee limitation of 
flexion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate II, § 4.71a, 
Diagnostic Code 5260 (2006).

5.  For the entire appeal period, the criteria for a separate 
30 percent schedular rating for right knee limitation of 
extension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate II, § 4.71a, 
Diagnostic Code 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided a notice 
letters in March 2005, which informed him of what evidence is 
needed to substantiate the claims, what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA and 
private examination reports are associated with the claims 
files.  All identified evidence has been accounted for to the 
extent possible.  38 U.S.C.A. § 5103A (b)-(d); see also 
38 C.F.R. § 3.159(c).  VA sent its first notice letter 
subsequent to the initial adverse decision, which would 
normally require a remand for compliance.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  In this case, the 
Board did remand the case in November 2004 for compliance 
with notice requirements.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, VA's notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
appeal, because service connection is being denied, no 
disability rating or effective date will be assigned and 
there is no possibility of unfair prejudice to the veteran 
with respect to his claims of entitlement to service 
connection for colon and renal cancers.  Further, because 
additional ratings are being granted for the knees, the RO 
will rectify any defect with respect to the effective date by 
discussing the criteria for the assignment of affective 
dates.  Thus, no unfair prejudice will result from the 
Board's handling of the matter at this time.  

Service Connection for Colon and Renal Cancer Claimed Due to 
Agent Orange

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed until 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. §§ 3.307 and 3.309 (which includes all malignant 
tumors) are accorded special consideration for service 
connection.  Where a condition is not shown to be chronic, 
then continuity of symptomatology is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The claims of entitlement to service connection for colon and 
renal cancer due to exposure to an herbicide agent raises the 
initial question of whether the veteran was actually exposed 
to such chemicals during active service.  As set forth below, 
VA regulations presume such exposure if the veteran served in 
Vietnam during the requisite time frame.  The veteran's 
service in Vietnam during the requisite time frame is well-
documented.  

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  

VA regulations contain further provisions for a presumption 
of service connection for certain cancers for those exposed 
to herbicides duing active service.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.309(e) (2006).  The specified 
diseases for which presumptive service connection is 
available are: chloracne and other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and certain soft tissue sarcomas.  38 C.F.R. 
§ 3.309(e) (2006).  

Colon cancer and renal cancer are not among the statutorily 
enumerated diseases, set forth above, for which presumptive 
service connection is available for veterans exposed to 
herbicide agents during active service.  Also, because no 
malignant tumor arose within a year of separation from active 
service, presumptive service connection for chronic diseases 
is not available under 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  
Thus, the only remaining avenue for service connection in 
this case is "direct service connection" as stressed by the 
Federal Circuit Court of Appeals (Fed. Cir.) in Combee, 
supra.  

Also lacking in this case is medical evidence tending to link 
the veteran's colon or renal cancer with exposure to an 
herbicide agent, or evidence that otherwise links these two 
cancers to active service or to a service-connected 
disability.  The most persuasive evidence submitted that 
addresses this issue is negative.  In December 2005, a VA 
oncologist examined the veteran and provided the following:

It is the examiner's opinion that neither the 
adenocarcinoma of the colon or the renal-cell 
carcinoma were caused by or a result of his military 
service or exposure to chemical herbicides while 
stationed in the Republic of Vietnam.  To date, 
there has been no evidence to support any 
relationship between either cancer and the potential 
exposure to Agent Orange  

The physician also dissociated either cancer from any 
service-connected disability, such as hypertension.

Other medical evidence that addressed the etiology does not 
persuasively link either cancer to active service or to a 
service-connected disability.  In December 1998, I. Fedorak, 
M.D., stated, "It is certainly conceivable that [the 
veteran's] symptoms were related to his colon tumor and its 
development over several years."  

While Dr. Fedorak raised the question of earlier onset of 
cancer (that is, earlier than June 1997), the doctor did not 
suggest that colon cancer began 18 years earlier.  

In May 1999, G. Golden, M.D., opined that hypertension 
"could have contributed" to renal cancer.  While this is 
slightly favorable, the opinion lacks probative value because 
it connotes only a possibility, rather than an at least as 
likely as not probability, which is required to grant the 
benefit.  Moreover, it is controverted by the more recent VA 
opinion that dissociates hypertension from renal cancer.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Entitlement to service connection for colon 
and/or renal cancer must therefore be denied. 

Disability Ratings 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Left Knee

The left knee was rated 30 percent prior to total knee 
replacement surgery on March 11, 1998.  Following total knee 
replacement, a temporary total rating was assigned.  
Subsequently, the prosthetic left knee joint was rated 30 
percent.  The Board will first address the correct rating for 
the natural left knee joint prior to March 11, 1998, then 
address the temporary total rating period, then the Board 
will address the rating for the prosthetic knee joint from 
May 1, 1999.  

Prior to March 11, 1998, the left knee was rated 30 percent 
disabling under Diagnostic Code 5261 (limitation of 
extension).  During that time, the veteran reported left knee 
pain.  A February 1997 VA orthopedic examination report notes 
osteochondritis dissecans with chronic persistent pain and 
limitation of motion that severely limited the veteran's 
activities (osteochondritis dissecans is inflammation of both 
bone and cartilage, with splitting of pieces of cartilage 
into the joint, Dorland's Illustrated Medical Dictionary 1199 
(28th ed. 1994)).  The veteran reported that the knee locked 
up.  The VA examiner described the left knee as being 
"stuck" at 20 degrees of extension, but then mentioned that 
the left knee could flex out to 110 degrees of flexion.  
Muscle strength was limited due to pain.  A January 1998 
private magnetic resonance imaging (MRI) report addresses 
advanced degenerative changes of the joint and bone-on-bone 
deterioration with osteophyte formation.  

On March 5, 1998, VA again examined the left knee and found 
that conditions and pain had worsened since the prior 
examination.  The left knee flexed to 90 degrees. The veteran 
could not perform a deep knee bend.  The ligaments were 
stable.  X-rays suggested loose bodies in the joint.  The 
report also mentioned that crepitus was elicited and that 
left knee pain approximated the loss of an additional 20 
degrees of range of motion.  

The above manifestations must be compared to the relevant 
rating criteria.  VA's disability rating schedule provides 
pertinent diagnostic codes for rating knee disabilities.  
These are found under Diagnostic Code 5260, limitation of 
flexion, and Diagnostic Code 5261, limitation of extension.

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate 
II, 4.71a, Diagnostic Code 5261 (2006).    

Prior to March 11, 1998, left knee extension was limited to 
20 degrees, which warrants a 30 percent rating.  Additional 
functional impairment due to painful motion and muscle 
weakness will be deferred for the moment.  The claim for a 
rating greater than 30 percent must be denied as the criteria 
for the next higher rating are not more nearly approximated.

In VAOPGCPREC 9-2004, VA's General Counsel discussed the 
propriety of separate ratings for both limitation of flexion 
and limitation of extension of the knee joint.  The Board 
will therefore consider separate ratings, as both limitation 
of flexion and limitation of extension are shown in this 
case.  

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (2006).  

Ankylosis was suggested, as one VA examiner clearly noted 
that the left knee was "stuck" at 20 degrees; however, it 
appears that overall, flexion has been limited to 90 degrees, 
which is noncompensable. Because pain and muscle weakness 
further limited left knee range of motion in either direction 
the Board will grant a 10 percent rating for additional 
disability that more nearly approximates limitation of 
flexion to 45 degrees.  DeLuca, supra,

Instability of the natural left knee joint is not shown by 
the medical or lay evidence.  During his March 1999 RO 
hearing, the veteran denied instability; however, during his 
May 2004 hearing before the undersigned Veterans Law Judge, 
he mentioned instability, but that was since total knee 
replacement.  Therefore, an additional rating under 
Diagnostic Code 5257 for joint instability is not warranted 
during the earlier appeal period.  VAOPGCPREC 23-97; 
VAOPGCPREC 9-98. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against a rating higher than 30 percent for left knee 
limitation of extension, but favors a separate 10 percent 
rating for left knee limitation of flexion during the period 
prior to March 11, 1998.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  

Turning to the temporary total rating period, because the 
veteran underwent a left total knee replacement, a temporary 
total rating was assigned for this period, which ran from 
March 11, 1998, through April 30, 1999.  Diagnostic Code 5055 
provides for a year of temporary total rating after total 
knee replacement and also provides for special monthly 
compensation during the temporary total rating period if a 
permanent need for crutches is established.  In this case, a 
permanent need for crutches has not been established.  Thus, 
special monthly compensation is not available during this 
period.

Turning to the period beginning May 1, 1999, Diagnostic Code 
5055 provides that following the total rating, a 60 percent 
rating is to be assigned if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2006).  

Diagnostic Code 5055 also provides for rating by analogy 
under Diagnostic Codes 5256, 5261, or 5262, where there are 
intermediate degrees of residual weakness, pain, or 
limitation of motion.  The minimum rating to be assigned for 
total knee replacement is 30 percent in all cases under 
Diagnostic Code 5055.  Thus, the Board must compare the 
current left knee prosthesis manifestations with Diagnostic 
Code 5055 and with Diagnostic Codes 5256, 5261, and 5262 to 
determine the most advantageous rating for the veteran. 

A January 2001 VA examination report reflects that the left 
knee prosthesis was painless, but limited the veteran's 
ability to squat, run, and climb ladders.  Range of motion 
was from zero to 160 [sic] degrees.  No functional impairment 
due to pain, weakness, incoordination, or lack of endurance 
was found.  

A September 2003 VA examination report notes left knee 
prosthesis range of motion from zero to 105 degrees, but 
cautions that decreased flexion is expected as the prosthesis 
ages.  The veteran reported that since total knee 
replacement, the knee area was less painful.  

A June 2004 VA examination report notes daily left knee pain, 
but denied instability or other functional impairment.  The 
left knee scar was well healed.  Extension lacked 8 degrees 
of full with mild pain and flexion was to 100 degrees with 
mild pain.

According to a November 2005 VA orthopedic examination 
report, prosthesis symptoms were minimal.  The scar was 26 
centimeters long and was well healed.  

From May 1, 1999, the left knee prosthesis has been 
manifested by some pain, but nearly full range of flexion.  
Range of extension has varied, but has not been worse than 8 
degrees.  Neither weakness nor severe pain is shown.  
Comparing these manifestations to the rating criteria of 
Diagnostic Code 5055, it is clear that the criteria for a 60 
percent rating are not more nearly approximated, as severe 
painful motion or weakness is not shown.  However, rating by 
analogy under Diagnostic Codes 5256, 5261, or 5262 must also 
be considered.  

The criteria for an intermediate rating between 60 percent 
and 30 percent are met if shown under Diagnostic Codes 5256, 
5261, or 5262.  Neither ankylosis nor limitation of extension 
to greater than 20 degrees are shown, so the current 
manifestations do not warrant a rating higher than 30 percent 
under Diagnostic Codes 5256 and 5261.  

Under Diagnostic Code 5262, malunion of the tibia and fibula 
of either lower extremity warrants a 10 percent evaluation 
when the disability results in slight knee or ankle 
disability.  A 20 percent evaluation requires that the 
malunion produce moderate knee or ankle disability.  A 30 
percent evaluation requires that the malunion produce marked 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2006).  In this case, none of these criteria are more 
nearly approximated.  Therefore, the 30 percent rating under 
Diagnostic Code 5055 is the only rating warranted for the 
prosthesis.  

Although the veteran testified concerning instability of the 
prosthesis, the medical evidence does not show any 
instability.  Furthermore, Diagnostic Code 5055 does not 
reflect that instability is even a consideration of 
prosthesis disability.  Rather, weakness, pain, and 
limitation of motion are the only ratable manifestations of a 
prosthetic knee joint under Diagnostic Code 5055.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against a schedular rating greater than 30 percent for left 
knee prosthesis.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim is therefore denied.  

Right Knee

The natural right knee joint has been rated 20 percent 
disabling under Diagnostic Code 5260, limitation of flexion, 
for the entire appeal period.  During the appeal period, the 
right knee ranges of motion varied; however, flexion was 
never less than to 88 degrees and limitation of extension was 
never worse than to 18 degrees short of full extension.  See 
June 2004 VA examination report.  Additional functional 
impairment due to pain was found, but weakness was not found, 
nor was instability found.  According to a November 2005 VA 
orthopedic examination report, the symptoms of grinding, 
popping, deformity, pain, and swelling were quite profound.  

Comparing these manifestations to the rating criteria of 
Diagnostic Code 5260, it is clear that the criteria for a 
rating greater than the 20 percent rating already assigned 
for limitation of flexion are not more nearly approximated, 
even when considering additional functional impairment.  
After considering all the evidence of record, including the 
testimony, the Board therefore finds that the preponderance 
of the evidence is against the claim for a rating higher than 
20 percent for right knee limitation of flexion.  However, 
because limitation of extension is also clearly shown, the 
Board must consider a separate rating, as this is a separate 
disability.  See VAOPGCPREC 9-2004.

Comparing the lack of 18 degrees of full extension to the 
criteria of Diagnostic Code 5261, it is readily apparent that 
this disability falls between the 20 percent and 30 percent 
rating criteria.  Considering additional range of motion lost 
due to pain, however, the higher, 30 percent, rating is 
clearly warranted.  DeLuca, supra.  After considering all the 
evidence of record, including the testimony, the Board finds 
that the evidence favors a separate 30 percent schedular 
rating for right knee limitation of extension.   

Because the right knee will now be rated 30 percent for 
limitation of extension as well as 20 percent for limitation 
of flexion, the Board must consider the limit set forth in 
the amputation rule.  38 C.F.R. § 4.68 (2006).  According to 
this rule, the combined rating for a disability shall not 
exceed the rating for the amputation at the elected level, 
were amputation to be performed.  Thus, the combined rating 
for the right knee must not exceed a 60 percent evaluation 
for amputation at the lower third of the thigh.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5162.  



Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The veteran is not currently alleging that his service-
connected disabilities cause marked interference with 
employment, warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for colon cancer, claimed due to exposure 
to Agent Orange, is denied. 

Service connection for renal cancer, claimed due to exposure 
to Agent Orange, is denied. 

A schedular rating in excess of 30 percent for left knee 
limitation of extension is denied for the period prior to 
March 11, 1998. 

A separate 10 percent schedular rating for left knee 
limitation of flexion is granted for the period prior to 
March 11, 1998, subject to the laws and regulations governing 
the payment of monetary benefits.  

A disability rating in excess of 30 percent for left knee 
prosthesis is denied for the period beginning May 1, 1999. 

A separate 30 percent disability rating for right knee 
limitation of extension is granted for the entire appeal 
period, subject to the laws and regulations governing the 
payment of monetary benefits.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


